EXHIBIT 10.1
FOURTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 29th day
of December, 2008 (the “Agreement”), is entered into by and between HEALTH CARE
REIT, INC., a Delaware corporation, (the “Corporation”), and GEORGE L. CHAPMAN
(the “Executive”).
     WHEREAS, the Corporation and the Executive entered into an Employment
Agreement, effective January 1, 1997, which Employment Agreement was amended and
restated, effective January 1, 2000, further amended and restated, effective
January 1, 2004, and further amended and restated, effective January 1, 2007;
     WHEREAS, the Compensation Committee of the Corporation’s Board of Directors
has approved certain modifications to the terms of such amended and restated
employment agreement solely for purposes of compliance with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), and the
rules and regulations promulgated thereunder; and
     WHEREAS, the Corporation wishes to assure itself of the services of the
Executive for the period provided in this Agreement, including the Executive’s
participation in the selection, evaluation and development of a successor to the
Executive, and the Executive is willing to serve in the employ of the
Corporation for such period upon the terms and conditions set forth in this
Agreement, which is effective as of January 1, 2009.
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the parties, intending to be legally bound, hereby agree as follows:
     1. EMPLOYMENT
          The Corporation hereby agrees to employ the Executive as the
Corporation’s Chairman and Chief Executive Officer, upon the terms and
conditions herein contained, and the Executive hereby agrees to accept such
employment and to serve as the Corporation’s Chairman and Chief Executive
Officer, and to perform the duties and functions customarily performed by the
Chairman and Chief Executive Officer of a publicly traded corporation (including
participating in the selection, evaluation and development of the Executive’s
successor).
          In such capacities, the Executive shall report only to the
Corporation’s Board of Directors, and shall have the powers and responsibilities
set forth in Article IV of the Corporation’s By-Laws as well as such additional
powers and responsibilities consistent with his position as the Board of
Directors may assign to him.
          Throughout the Term (defined below) of this Agreement, the Executive
shall devote his best efforts and all of his business time and services to the
business and affairs of the Corporation.

 



--------------------------------------------------------------------------------



 



     2. TERM OF AGREEMENT
          The term of employment under this Agreement shall expire on
January 31, 2010 (the “Three Year Term”). Executive shall have the option to
extend this Agreement for an additional year (the “Option”) by providing the
Corporation with written notice of his intention to extend the Agreement at
least six (6) months prior to the expiration of the Three Year Term. The “Three
Year Term,” as it may be extended by the “Option,” is sometimes referred to
herein as the “Term.”
          The Corporation shall be entitled to terminate this Agreement
immediately for any reason subject to the continuing obligations of the
Corporation under this Agreement.
     3. SALARY AND BONUS
          The Executive shall receive a base salary during the Term of this
Agreement at a rate of not less than $570,000.00 per annum for 2007, and at a
rate of not less than $570,000.00 per annum for subsequent years. All amounts
shall be payable in substantially equal semi-monthly installments. During the
Term, the Compensation Committee of the Board shall consult with the Executive
and review the Executive’s base salary at annual intervals, and may adjust the
Executive’s annual base salary from time to time as the Committee deems to be
appropriate.
          The Executive shall also be eligible to receive an annual bonus from
the Corporation each year during the Term of this Agreement, with the actual
amount of such bonus to be determined by the Compensation Committee of the
Corporation’s Board, using such performance measures as the Committee deems to
be appropriate. Such bonus, if any, shall be paid to the Executive no later than
sixty (60) days after the end of the year to which the bonus relates.
     4. ADDITIONAL COMPENSATION AND BENEFITS
          The Executive shall receive the following additional compensation and
welfare and fringe benefits during the term of the Agreement:
          (a) Stock Options and Other Long-Term Incentives. The Executive has
been granted nonstatutory stock options and shares of restricted stock pursuant
to the terms of the Corporation’s 2005 Long-Term Incentive Plan (the “Plan”).
During the Term of the Agreement, any additional stock options, restricted stock
or other awards under the Plan shall be at the discretion of the Corporation’s
Board.
          (b) Disability Insurance. During the Term of this Agreement, the
Corporation shall maintain a disability insurance policy on the Executive with
the maximum aggregate annual benefit commercially available to the Corporation,
up to a maximum of sixty percent (60%) of his annual base salary. The
Corporation shall provide at its expense all supplemental disability coverage
needed to provide this aggregate benefit. The Executive will submit to such
medical examination and supply such information as is necessary for the
Corporation to obtain such insurance coverage.

2



--------------------------------------------------------------------------------



 



          (c) Health Insurance. During the Term of this Agreement, the
Corporation shall provide the Executive and his dependents with health insurance
coverage no less favorable than that from time to time made available to other
key employees.
          (d) Business Clubs. During the Term of this Agreement, the Corporation
shall pay all initiation fees and dues charged by up to two (2) dining clubs,
country clubs, athletic clubs, or similar organizations of which the Executive
is a member or desires to become a member.
          (e) Conferences. During the Term of this Agreement, the Corporation
shall pay for the Executive and his wife to attend up to three
(3) business-related conferences, conventions or seminars within the continental
United States each year during the Term of this Agreement, including
registration fees, travel expenses and reasonable hotel and meal allowances.
          (f) Vacation. During the Term of this Agreement, the Executive shall
be entitled to up to five (5) weeks of vacation during each year during the Term
of this Agreement and any extensions thereof, prorated for partial years.
          (g) Medical Examinations. During the Term of this Agreement, the
Corporation shall pay or reimburse the Executive for the cost of a physical
examination by a physician acceptable to the Executive in alternate years.
          (h) Business Expenses. During the Term of this Agreement, the
Corporation shall reimburse the Executive for all reasonable expenses he incurs
in promoting the Corporation’s business, including expenses for travel and
similar items, upon presentation by the Executive from time to time of an
itemized account of such expenditures.
          In addition to the benefits provided pursuant to the preceding
paragraphs of this Section 4, the Executive shall be eligible, during the Term,
to participate in such other executive compensation and retirement plans of the
Corporation as are applicable generally to other officers. The Executive shall
be eligible during the Term to participate in the Corporation’s supplemental
executive retirement plan, in such other retirement plans of the Corporation as
are applicable generally to other officers, and welfare benefit plans, programs,
practices and policies of the Corporation as are generally applicable to other
key employees, unless such participation would duplicate, directly or
indirectly, benefits already accorded to the Executive.
     5. SPECIAL RETENTION AND INCENTIVE AWARD
          In addition to the salary, bonus, additional compensation, benefits
and any other compensation, awards or benefits that have been or may be granted
to the Executive, the Executive is eligible for a special retention and
incentive award (the “Special Award”) of up to 120,000 shares of the
Corporation’s common stock, par value $1.00 per share (the “Shares), subject to
the terms described below. On the date this Agreement is entered into, 60,000 of
the Shares shall be granted to the Executive as restricted shares (the
“Restricted Shares”) and 60,000 of the Shares shall be granted to the Executive
in performance awards (the “Performance Award Shares”), all pursuant to the
terms of the Plan (the Restricted Shares and the Performance Award Shares are
sometimes referred to collectively herein as the “Shares”). Except as provided
in

3



--------------------------------------------------------------------------------



 



Section 6 herein, the Shares will vest and have dividend treatment as follows:
          (a) The 60,000 Restricted Shares shall vest at the end of the Three
Year Term, subject to the Executive’s continued employment for the Three Year
Term. The Executive will be entitled to current receipt of dividends on the
60,000 Restricted Shares.
          (b) The 60,000 Performance Award Shares shall be paid in shares of
common stock within sixty (60) days following the end of the Three Year Term,
subject to the Executive’s continued employment for the Three Year Term, if the
Board of Directors has determined that the Corporation’s strategic plan of
diversifying into new markets such as senior housing, medical office building,
hospital facilities or other areas as specified by the Board has been
implemented successfully. The Executive shall be granted dividend equivalent
rights (“DERs”) on the 60,000 Performance Award Shares. The DER payments on
30,000 of the Performance Award Shares will be paid to the Executive as
dividends are declared and paid on shares of common stock; provided the
Executive is employed on the dividend payment date. The DER payments on the
remaining 30,000 Performance Award Shares will accrue as dividends are declared
on shares of common stock, be deemed reinvested in additional common shares and
will be paid in such additional shares if and when the underlying Performance
Award Shares are earned and paid.
     6. PAYMENTS UPON TERMINATION
          (a) Involuntary Termination. If the Executive’s employment is
involuntarily terminated by the Corporation during the Term of this Agreement,
the Executive shall be entitled to receive his base salary accrued through the
date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to fiscal years or other periods preceding the
termination date. Such payments shall be made to the Executive within sixty
(60) days following the date of involuntary termination. The Executive shall
also receive any nonforfeitable benefits payable to him under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan.
          If the termination is not a termination for Cause, as described in
paragraph (c), a voluntary termination by the Executive as described in
paragraph (d), or a result of the Executive’s death or disability, then the
Corporation shall also be obligated to make a lump sum severance payment to the
Executive equal to the present value of a series of monthly severance payments
for each month during the remaining term of this Agreement, but not less than
twelve (12) months (the “Severance Period”), each in an amount equal to
one-twelfth (1/12th) of the sum of (i) the Executive’s annual base salary, as in
effect on the date of termination, and (ii) the greater of (A) the average of
the annual bonuses paid to the Executive for the last two (2) fiscal years
preceding the termination date or (B) a minimum bonus equal to one hundred
percent (100%) of his annual base salary. Such present value shall be calculated
using a discount rate equal to the interest rate on 90-day Treasury bills, as
reported in the Wall Street Journal (or similar publication) on the date of
involuntary termination. Such lump sum payment shall be made to the Executive
within sixty (60) days following the date of such involuntary termination and
shall be in the form of a bank cashier’s check. If the Executive obtains a
replacement position with any new employer (including a position as an officer,
employee, consultant, or agent, or self-employment as a partner or sole
proprietor), the

4



--------------------------------------------------------------------------------



 



Executive shall be obligated to repay to the Corporation an amount equal to all
amounts the Executive receives as compensation for services performed during the
Severance Period; provided however, that the aggregate repayment obligation
shall not exceed the amount of the lump sum payment under this paragraph (a).
The Executive shall be under no duty to mitigate the amounts owed to him under
this paragraph (a) by seeking such a replacement position.
          In addition, if the termination is not a termination for Cause as
described in paragraph (c), a voluntary termination by the Executive as
described in paragraph (d), or a result of the Executive’s death or disability,
then:
     (i) The 60,000 Restricted Shares granted to the Executive pursuant to
Section 5(a) shall become vested and 30,000 of the Performance Award Shares
granted to the Executive pursuant to Section 5(b) shall become earned and
payable and shall be paid within sixty (60) days of the Executive’s termination
of employment. The remaining 30,000 Performance Award Shares granted to the
Executive pursuant to Section 5(b) may become earned and payable to the extent
the Board determines that the goals specified in Section 5(b) have been attained
and, if earned and payable, shall be paid within sixty (60) days of the
Executive’s termination of employment;
     (ii) Any stock options, restricted stock (except for the Shares granted
pursuant to the Special Award which Shares are treated in Section 6(a)(i)) or
other awards granted to the Executive under any deferred compensation, incentive
or other benefit plan maintained by the Corporation shall become fully vested
and earned and payable and, in the case of stock options, exercisable in full;
and
     (iii) The Executive shall be provided continued coverage at the
Corporation’s expense under any life, health and disability insurance programs
maintained by the Corporation in which the Executive participated at the time of
his termination for the remaining Term of the Agreement (but not less than
twelve (12) months and not more than the period during which the Executive would
be entitled to continuation coverage under Section 4980B of the Code, if the
Executive elected such coverage and paid the applicable premiums), or until, if
earlier, the date the Executive obtains comparable coverage under benefit plans
maintained by a new employer.
          (b) Disability. The Corporation shall be entitled to terminate the
Executive’s employment if the Board determines that the Executive has been
unable to attend to his duties for at least ninety (90) days because of a
medically diagnosable physical or mental condition, and has received a written
opinion from a physician acceptable to the Board that such condition prevents
the Executive from resuming full performance of his duties and is likely to
continue for an indefinite period. Upon such involuntary termination, the
Executive shall be entitled to receive his base salary accrued through the date
of termination, any accrued but unpaid vacation pay, plus any bonuses earned but
unpaid with respect to fiscal years or other periods preceding the termination
date. Such payments shall be made to the Executive within sixty (60) days
following the date of involuntary termination. In addition, the Corporation
shall make a series of monthly disability payments to Executive, each equal to
one-twelfth (1/12th) of the sum of (i) his annual base salary, as in effect at
the time Executive became permanently disabled, and (ii) the greater of (A) the
average of the

5



--------------------------------------------------------------------------------



 



annual bonuses paid to the Executive for the last two (2) fiscal years preceding
the date of disability or (B) a minimum bonus equal to one hundred percent
(100%) of the Executive’s annual base salary. Payment of such disability benefit
shall be paid in accordance with the Corporation’s normal payroll practices,
shall commence with the month following the month in which the involuntary
termination occurs and continue each month for the remaining Term of this
Agreement (but not less than twenty-four (24) months), but shall terminate at an
earlier date if the Executive returns to active employment, either with the
Corporation or otherwise. Any amounts payable under this Section 6(b) shall be
reduced by any amounts paid to the Executive under any long-term disability plan
or other disability program or insurance policies maintained or provided by the
Corporation. Upon termination due to a disability, (i) all stock options,
restricted stock or other awards held by the Executive under any deferred
compensation, incentive or other benefit plan maintained by the Corporation
shall become fully vested or earned and payable, as the case may be, and in the
case of stock options, exercisable in full in accordance with the terms of the
applicable plan or plans and (ii) the Special Award shall become fully vested,
or earned and payable, as the case may be, and shall be paid within sixty
(60) days following the date of the Executive’s termination of employment.
          (c) Termination for Cause. If the Executive’s employment is terminated
by the Corporation for Cause, the amount the Executive shall be entitled to
receive from the Corporation shall be limited to his base salary accrued through
the date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to the fiscal year of the Corporation most
recently ended, and any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation. Such payments shall be made to the Executive
within sixty (60) days of the date of the Executive’s termination. Also, if the
Executive’s employment is terminated by the Corporation for Cause, all unvested
or unearned Shares, as the case may be, granted pursuant to the Special Award
shall be forfeited.
          For purposes of this Agreement, the term “Cause” shall be limited to
(i) action by the Executive involving willful disloyalty to the Corporation,
such as embezzlement, fraud, misappropriation of corporate assets or a breach of
the covenants set forth in Sections 10 and 11 below; or (ii) the Executive being
convicted of a felony; or (iii) the Executive being convicted of any lesser
crime or offense committed in connection with the performance of his duties
hereunder or involving moral turpitude; or (iv) the intentional and willful
failure by the Executive to substantially perform his duties hereunder as
directed by the Board (other than any such failure resulting from the
Executive’s incapacity due to physical or mental disability) after a demand for
substantial performance is made on the Executive by the Board of Directors.
          (d) Voluntary Termination by the Executive. If the Executive resigns
or otherwise voluntarily terminates his employment before the end of the Term of
this Agreement (other than in connection with a Change in Corporate Control as
described in Section 7), the amount the Executive shall be entitled to receive
from the Corporation shall be limited to his base salary accrued through the
date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to any fiscal years or other periods preceding
the termination date, and any nonforfeitable benefits payable to the Executive
under the terms of any deferred compensation, incentive or other benefit plans
of the Corporation. Such payment shall be made to the Executive within sixty
(60) days following the date of resignation or voluntary termination.

6



--------------------------------------------------------------------------------



 



Also, if the Executive’s employment is voluntarily terminated as set forth in
this Section, all unvested or unearned Shares, as the case may be, granted
pursuant to the Special Award shall be forfeited.
          For purposes of this paragraph, a resignation by the Executive shall
not be deemed to be voluntary if the Executive is (1) assigned to a position
other than the Chairman and Chief Executive Officer of the Corporation during
the Term (other than for Cause or by reason of permanent disability) or assigned
duties materially inconsistent with such position if either such change in
assignment constitutes a material diminution in the Executive’s authority,
duties or responsibilities, or (2) directed to report to anyone other than the
Corporation’s Board of Directors; provided that the Executive has notified the
Corporation within the first ninety (90) days following the initial date of such
change in assignment or reporting duties that the Executive regards such change
in assignment or reporting duties as grounds justifying resignation under this
paragraph and the Corporation has failed to cure such change in assignment or
reporting duties within ninety (90) days following its receipt of such notice
from the Executive; and provided further that the Executive resigns under this
paragraph within one (1) year following the initial existence of a change in
assignment or reporting duties described herein.
     7. EFFECT OF CHANGE IN CORPORATE CONTROL
          (a) In the event of a Change in Corporate Control, the vesting of any
stock options, restricted stock or other awards granted to the Executive under
any deferred compensation, incentive or other benefit plan maintained by the
Corporation shall all be accelerated and all such awards shall become
immediately vested and payable in full and, in the case of stock options,
exercisable in full in accordance with the applicable terms thereof and the
Shares granted pursuant to the Special Award shall become fully vested, or
earned and payable, as the case may be, and shall be paid within sixty (60) days
following the date of the Change in Corporate Control.
          (b) If, at any time during the period of twelve (12) consecutive
months following the occurrence of a Change in Corporate Control, and during the
Term of this Agreement, the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign his employment, the Executive shall
be entitled to receive, in lieu of the lump sum severance payment described in
Section 6(a) above, a lump sum severance payment equal to the present value of a
series of monthly severance payments for thirty-six (36) months, each in an
amount equal to one-twelfth (1/12th) of the sum of (i) the Executive’s annual
base salary, as in effect at the time of the Change in Corporate Control, and
(ii) the greater of (A) the average of the annual bonuses paid to the Executive
for the last two (2) fiscal years of the Corporation ending prior to the Change
in Corporate Control or (B) a minimum bonus equal to one hundred percent (100%)
of the Executive’s annual base salary. Such present value shall be calculated
using a discount rate equal to the interest rate on 90-day Treasury bills, as
reported in the Wall Street Journal (or similar publication) on the date of the
Change in Corporate Control. Such lump sum payment shall be made to the
Executive within sixty (60) days following the date of such involuntary
termination or voluntary resignation and shall be in the form of a bank
cashier’s check.
          In addition, if the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign his employment within twelve
(12) months after a Change in Corporate

7



--------------------------------------------------------------------------------



 



Control, he shall be entitled to continued coverage at the Corporation’s expense
under any life, health and disability insurance programs maintained by the
Corporation in which the Executive participated at the time of his termination,
which coverage shall be continued until the expiration of the Term of the
Agreement (but not less than twelve (12) months and not more than the period
during which the Executive would be entitled to continuation coverage under
Section 4980B of the Code if the Executive elected such coverage and paid the
applicable premiums) or until, if earlier, the date the Executive obtains
comparable coverage under benefit plans maintained by a new employer.
          (c) For purposes of this Agreement, a “Change in Corporate Control”
shall include any of the following events:
     (1) The acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding Common Stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in elections of directors) by any corporation, or other person or group (within
the meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as
amended);
     (2) Any transfer or sale of substantially all of the assets of the
Corporation, or any merger or consolidation of the Corporation into or with
another corporation in which the Corporation is not the surviving entity, or any
merger or consolidation of the Corporation into or with another corporation in
which the Corporation is the surviving entity and, in connection with such
merger or consolidation, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for other stock or securities of the
Corporation or any other person, or cash, or any other property.
     (3) Any election of persons to the Board of Directors which causes a
majority of the Board of Directors to consist of persons other than “Continuing
Directors”. For this purpose, those persons who were members of the Board of
Directors on January 1, 2007, shall be “Continuing Directors.” Any person who is
nominated for election as a member of the Board after January 1, 2007, shall
also be considered a “Continuing Director” for this purpose if, and only if, his
or her nomination for election to the Board of Directors is approved or
recommended by a majority of the members of the Board (or of the relevant
Nominating Committee) and at least five (5) members of the Board are themselves
Continuing Directors at the time of such nomination; or
     (4) Any person, or group of persons, announces a tender offer for at least
twenty percent (20%) of the Corporation’s Common Stock.
          (d) Notwithstanding anything else in this Agreement, if any payment,
accelerated vesting or other benefit provided by the Corporation to the
Executive in connection with a Change in Corporate Control, whether paid or
payable pursuant to the terms of this Agreement or otherwise (a “Parachute
Payment”) is determined to be a parachute payment subject to the excise tax
imposed by Section 4999 of the Code or any other tax having the same effect
(such excise tax or other tax, together with any interest and penalties incurred
by the Executive with respect to such taxes, are collectively referred to herein
as the “Excise Tax”), the

8



--------------------------------------------------------------------------------



 



Corporation shall make an additional payment (the “Gross-Up Payment”) to the
Executive in an amount such that the net amount of the Gross-Up Payment the
Executive retains, after payment by the Executive of all taxes imposed upon the
Gross-Up Payment, including, without limitation, the Excise Tax and any federal,
state or local income taxes (and any interest and penalties imposed with respect
thereto) on the Gross-Up Payment, will be equal to the Excise Tax liability
imposed upon the Executive with respect to all Parachute Payments (other than
the Gross-Up Payment). The Gross-Up Payment shall be paid to the Executive no
later than the date the Executive is required to pay the Excise Tax.
          (e) If any dispute arises between the Corporation (or any successor)
and the Executive regarding Executive’s right to severance payments under
Section 6 or Section 7, the Executive shall be entitled to recover his attorneys
fees and costs incurred in connection with such dispute. The following
additional terms and conditions shall apply to the reimbursement of any
attorneys fees and costs: (i) the attorneys fees and costs must be incurred by
the Executive within five years following the date of the Executive’s
termination or resignation, (ii) the attorneys fees and costs shall be paid by
the Corporation by the end of the taxable year following the year in which the
attorneys fees and costs were incurred, (iii) the amount of any attorneys fees
and costs paid by the Corporation in one taxable year shall not affect the
amount of any attorneys fees and costs to be paid by the Corporation in any
other taxable year, and (iv) the Executive’s right to receive attorneys fees and
costs may not be liquidated or exchanged for any other benefit.
     8. DEATH
          If the Executive dies during the Term of this Agreement, the
Corporation shall pay to the Executive’s estate a lump sum payment equal to the
sum of the Executive’s base salary accrued through the date of death, any
accrued but unpaid vacation pay, plus any bonuses earned but unpaid with respect
to fiscal years or other periods preceding the date of death. In addition, the
Corporation shall pay to the Executive’s surviving spouse (or such other
beneficiary as the Executive may designate in writing) a lump sum payment equal
to the present value of a series of monthly payments for each month during the
remaining Term of the Agreement (but not less than twenty-four (24) months),
each in an amount equal to one-twelfth (1/12th) of the sum of (i) the
Executive’s annual base salary, as in effect on the date of death, and (ii) the
greater of (A) the average of the annual bonuses paid to the Executive for the
last two (2) fiscal years preceding the date of death or (B) a minimum bonus
equal to one hundred percent (100%) of the Executive’s annual base salary. Such
present value shall be calculated using a discount rate equal to the interest
rate on 90-day Treasury bills, as reported in the Wall Street Journal (or
similar publication) for the date of death. Both the lump sum payment to the
Executive’s estate and the lump sum payment to the Executive’s surviving spouse
(or other designated beneficiary) shall be paid within sixty (60) days following
the date of the Executive’s death. In addition, upon the Executive’s death
(x) the death benefits payable by reason of the Executive’s death under any
retirement, deferred compensation, life insurance or other employee benefit plan
maintained by the Corporation shall be paid to the beneficiary designated by the
Executive, (y) the stock options, restricted stock or other awards held by the
Executive under any deferred compensation, incentive or other benefit plan
maintained by the Corporation shall become fully vested, and, in the case of
stock options, exercisable in full, in accordance with the terms of the
applicable plan or plans and (z) the Special Award shall become

9



--------------------------------------------------------------------------------



 



fully vested, or earned and payable, as the case may be, and shall be paid
within sixty (60) days following the date of the Executive’s death.
     9. WITHHOLDING AND SECTION 409A COMPLIANCE
          The Corporation shall, to the extent permitted by law, have the right
to withhold and deduct from any payment hereunder any federal, state or local
taxes of any kind required by law to be withheld with respect to any such
payment.
          This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Executive pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4). In the event the terms of this
Agreement would subject the Executive to taxes or penalties under Section 409A
of the Code (“409A Penalties”), the Corporation and the Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination,” “termination of
employment,” or similar phrases, such term shall be deemed to refer to the
Executive’s “separation from service” (as defined in Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) with the Corporation and all entities treated as a single employer
with the Corporation under Sections 414(b) and (c) of the Code but substituting
a 50% ownership level for the 80% ownership level set forth therein).
Notwithstanding any other provision in this Agreement, if the Executive is a
“Specified Employee” (as defined Treasury Regulation Section 1.409A-1(i) on
December 31st of the prior calendar year), as of the date of the Executive’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon the
Executive’s separation from service and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of the Executive’s
separation from service, such payment shall be delayed and paid to the
Executive, together with interest at an annual rate equal to the interest rate
specified by KeyBank for a six-month certificate of deposit, on the first day of
the first calendar month beginning at least six months following the date of
termination, or, if earlier, within ninety (90) days following the Executive’s
death to the Executive’s surviving spouse (or such other beneficiary as the
Executive may designate in writing). Any reimbursement or advancement payable to
the Executive pursuant to this Agreement shall be conditioned on the submission
by the Executive of all expense reports reasonably required by the Corporation
under any applicable expense reimbursement policy, and shall be paid to the
Executive within thirty (30) days following receipt of such expense reports, but
in no event later than the last day of the calendar year following the calendar
year in which the Executive incurred the reimbursable expense. Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

10



--------------------------------------------------------------------------------



 



     10. PROTECTION OF CONFIDENTIAL INFORMATION
          The Executive agrees that he will keep all confidential and
proprietary information of the Corporation or relating to its business
confidential, and that he will not (except with the Corporation’s prior written
consent), while in the employ of the Corporation or thereafter, disclose any
such confidential information to any person, firm, corporation, association or
other entity, other than in furtherance of his duties hereunder, and then only
to those with a “need to know.” The Executive shall not make use of any such
confidential information for his own purposes or for the benefit of any person,
firm, corporation, association or other entity (except the Corporation) under
any circumstances during or after the Term of his employment. The foregoing
shall not apply to any information which is already in the public domain, or is
generally disclosed by the Corporation or is otherwise in the public domain at
the time of disclosure.
          The Executive recognizes that because his work for the Corporation may
bring him into contact with confidential and proprietary information of the
Corporation, the restrictions of this Section 10 are required for the reasonable
protection of the Corporation and its investments and for the Corporation’s
reliance on and confidence in the Executive.
     11. COVENANT NOT TO COMPETE
          The Executive hereby agrees that he will not, either during the
employment Term or during the period of one (1) year from the time the
Executive’s employment under this Agreement is terminated by him voluntarily or
by the Corporation for Cause, engage in any business activities on behalf of any
enterprise which competes with the Corporation in the business of the passive
ownership of health care facilities, or passive investing in or lending to
health care-related enterprises. The Executive will be deemed to be engaged in
such competitive business activities if he participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded corporation engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities.
          The Executive agrees that he shall not, for a period of one year from
the time his employment under this Agreement ceases (for whatever reason), or,
if later, during the Severance Period (in the event of an involuntary
termination under Section 6(a) or 6(b) of this Agreement) or for a period of
thirty-six (36) months after an involuntary termination or voluntary resignation
following a Change in Corporate Control under Section 7 of this Agreement,
solicit any employee or full-time consultant of the Corporation for the purposes
of hiring or retaining such employee or consultant.
     12. INJUNCTIVE RELIEF
          The Executive acknowledges and agrees that it would be difficult to
fully compensate the Corporation for damages resulting from the breach or
threatened breach of the covenants set forth in Sections 10 and 11 of this
Agreement and accordingly agrees that the Corporation shall be entitled to
temporary and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions in
any action

11



--------------------------------------------------------------------------------



 



or proceeding instituted in the United States District Court for the Northern
District of Ohio or in any court in the State of Ohio having subject matter
jurisdiction. This provision with respect to injunctive relief shall not,
however, diminish the Corporation’s right to claim and recover damages.
          It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Executive, no such provision of this Agreement shall be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
extent as such court may judicially determine or indicate to be reasonable.
     13. NOTICES
          All notices or communications hereunder shall be in writing and sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows (or to such other address as such party may designate in
writing from time to time):
          If to the Corporation:
Health Care REIT, Inc.
One SeaGate, Suite 1500
Toledo, OH 43604
Attention: Erin C. Ibele, Senior Vice President- Administration and
                  Corporate Secretary
          If to the Executive:
George L. Chapman
2604 Riverview Dr.
Maumee, OH 43537
The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.
     14. SEPARABILITY
          If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.
     15. ASSIGNMENT
          This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive.

12



--------------------------------------------------------------------------------



 



     16. ENTIRE AGREEMENT
          This Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Corporation and the Executive. The Agreement may be amended at any
time by mutual written agreement of the parties hereto.
     17. GOVERNING LAW
          This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of Ohio, other than the conflict of laws
provisions of such laws.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Executive has hereunto set his hand, as of the day and year
first above written.

              Attest:   HEALTH CARE REIT, INC.    
 
           
/s/ Erin C. Ibele
  By:   /s/ Jeffrey H. Miller    
 
           
Erin C. Ibele, Senior Vice President-
      Jeffrey H. Miller, Executive Vice    
Administration and Corporate Secretary
      President and General Counsel    
 
            Witness:   EXECUTIVE:    
 
            /s/ Rita Rogge   /s/ George L. Chapman              
 
  George L. Chapman    

14